The State of




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 27, 2015

                                     No. 04-15-00450-CR

                                     Cesario RAMON, Jr.,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                     From the 452nd District Court, Menard County, Texas
                                 Trial Court No. 2012-02190
                                Rob Hofmann, Judge Presiding


                                        ORDER

       By order dated September 23, 2015, this appeal was reinstated on the docket of this court.
In our reinstatement order, we referenced a deadline for the filing of the reporter’s record;
however, the reporter’s record was filed on September 3, 2015. It is therefore ORDERED that
appellant’s brief must be filed no later than thirty days from the date of this order.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court